The following opinion was filed April 8, 1924;
Per Curiam.
On a motion for a rehearing for appellant, counsel contend that the rule cited from 2 Corp. Jur. 863, in the opinion, is too narrow and limited, and that a principal may be charged with knowledge acquired by the age'nt, in many instances, while the latter is not acting within the scope of his agency.' This we deem in accordance with the trend of modern decisions. The rule laid down in this case, however, constitutes an exception to’ the general rule under which knowledge of an agent who- acts, in a dual capacity, when the interests are adverse or conflicting, is not chargeable to, or imputed to, the principal, where such knowledge is acquired by the agent while representing such adverse interests.
In the instant case, such dual agency appears from the ' actual facts disclosed from the evidence. As herein indicated, the opinion is modified; but such holding does not affect the ultimate results.
The motion for a rehearing is therefore' denied, without costs.